--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


 
Exhibit 10.20

BURLINGTON NORTHERN SANTA FE
1999 STOCK INCENTIVE PLAN


SPECIAL RETENTION
RESTRICTED STOCK UNIT AWARD AGREEMENT




This Award Agreement ("Award Agreement") was made and entered into this ___day
of ________, _______(“Grant Date”) by and between Burlington Northern Santa Fe
Corporation, a Delaware Corporation, (hereinafter "BNSF") and


[_____Fname MI Lname_____]


an employee of BNSF or one of its subsidiary companies (hereinafter "Employee").




W I T N E S S E T H




BNSF has adopted the Burlington Northern Santa Fe 1999 Stock Incentive Plan for
Burlington Northern Santa Fe Corporation and Related Companies (the
"Plan").  The purpose of the Plan is to attract and retain key executives
possessing outstanding ability, motivate executives to achieve the growth goals
of BNSF by making a portion of their total compensation dependent on the
accomplishment of these goals and to further the identity of the interests of
the shareholders of BNSF and key executives of BNSF and its subsidiaries by
increasing the opportunities for these executives to become shareholders.


WHEREAS, the Compensation and Development Committee ("Committee") of the BNSF
Board of Directors wishes to granttheEmployee an award of Restricted Stock Units
as defined in the Planfor the purpose of retention and recognition;


WHEREAS, the Employee desires to perform services for BNSF and to accept said
grant in accordance with the terms and provisions of the Plan and this Award
Agreement;


NOW THEREFORE, BNSF grants to the Employee [_____]shares of Restricted Stock
Units (“Award”)with the restrictions to lapse on [___________] as set forth
below.


BNSF and Employee hereby agree that this Award of Restricted Stock Units shall
be subject to the following terms, conditions and restrictions:


1.            Restrictions on Transfer.  Restricted Stock Units as referenced in
the Plan shall not be sold, pledged, assigned, transferred, or encumbered during
the period the Restricted Stock Units are subject to restrictions set forth in
this Award Agreement, and the Employee shall not be treated as a stockholder
with respect to the Restricted Stock Units.


2.            Stock Power.  Restricted Stock Units awarded hereunder shall be
registered in the name of the Company on behalf of the Employee and the
Employee’s acceptance of this Award Agreement constitutes a grant by the
Employee of a power of attorney authorizing a Stock Power to be endorsed in
blank prior to the distribution with respect to the award or the forfeiture of
the award.


3.            Dividends.  As of each dividend record date for Stock occurring on
or after the Grant Date of the Restricted Stock Units, and prior to the date of
distribution of shares of Stock with respect to the Restricted Stock Units (or,
if applicable, the date of forfeiture of the Restricted Stock Units), the
Employee shall receive as wages a cash payment equal to the amount of the
dividend that would be payable with respect to shares of Stock
equivalent innumber to the Restricted Stock Units held on the dividend record
date.  Such payment shall be made on the date of payment of the applicable
dividend.  Notwithstanding the foregoing, however, in the event that an
extraordinary cash dividend is paid on Stock prior to the vesting date of the
Restricted Stock Units granted herein, a cash payment shall vest and be paid to
the Employee at the same time and in the same proportion as the Restricted Stock
Units vest.


4.            Vesting.  Subject to paragraph 5, if the Employee's Date of
Termination does not occur prior to the vesting date ofthe time-based Restricted
Stock Units, then the Employee shall become vested in such Restricted Stock
Units onthe vesting date.  As of the vesting dateand subject to the payment of
taxes, the Employee shall receive one share of Stock for each Restricted Stock
Unit in which the Employee is then vested, subject to the terms of this Award
Agreement, provided, however, that the Company shall be entitled to retain
possession of each such share of Stock for such time as is necessary for the
Company to make the distribution of eachshare of Stock to the Employee.As of the
vesting date of the shares of Stock with respect to any Units, such Units shall
no longer be outstanding.


5.            Termination of Employment.  The Restricted Stock Units are
forfeitedupon the Employee's Date of Termination (which, for purposes of this
Award Agreement, shall be the earlier of the "Date of Termination" as defined in
the Plan or the date on which the Employee ceases to be in salaried employment
of the Company and Related Companies) for any reason other than in the event of
termination by the Company for reasons other than Cause in connection with and
after a Change in Control, as addressed in paragraph 7.


6.            Taxes.  The Employee agrees that BNSF or the Related Companies may
require payment by Employee of federal, state, railroad retirement or local
taxes upon the vesting of an Award.  Employee may use cash or shares to satisfy
tax liabilities incurred, provided that if shares are used, shares from the
vesting Award may be used only to satisfy (i) applicable railroad retirement
taxes, and (ii) state income taxes and federal income taxes to the extent of the
Supplemental Federal Income Tax Withholding Rate as established by the Internal
Revenue Code.  Any additional taxes may be satisfied by use of attestation of
ownership of other shares of Stock, provided, however, that the total shall not
exceed the combined maximum marginal tax rates applicable under federal and
state tax laws.  In the absence of a response from the Employee, BNSF will use
shares of Stock to satisfy the tax liabilities incurred.


7.            Change in Control.  In the event of termination by the Company for
reasons other than Cause in connection with and after a Change in Control,
shares of Stock shall be releasedas describedin Section 12.6 of the
Plan.  Notwithstanding any provision in any other Change in Control arrangement,
program or contract, this Award shall be solely subject to the terms and
conditions of this Award Agreement and the Plan.


8.            IRC Section 409A.  Notwithstanding any other provisions of this
Award Agreement to the contrary, the Company shall not make any such payments or
deliver any such shares of Stock until such time as it may reasonably believe
that such delivery will not result in acceleration of tax or imposition of
penalties under section 409A of the Internal Revenue Code.


9.            No Contract of Employment.  Nothing in this Award Agreement or in
the Plan shall confer any right to continued employment with BNSF or the Related
Companies nor restrict BNSF or the Related Companies from termination of the
employment relationship of Employee at any time.


10.            Heirs and Successors.  This Award Agreementshall be binding upon,
and inure to the benefit of, the Company and its successors and assigns, and
upon any person acquiring, whether by merger, consolidation, purchase of assets
or otherwise, all or substantially all of the Company’s assets and business.  If
any rights exercisable by the Employee or benefits deliverable to the Employee
under thisAward Agreement have not been exercised or delivered, respectively, at
the time of the Employee’s death, such rights shall be exercisable by the
Designated Beneficiary, and such benefits shall be delivered to the Designated
Beneficiary, in accordance with the provisions of thisAward Agreement.  The
“Designated Beneficiary” shall be the beneficiary or beneficiaries designated by
the Employee in a writing filed with the Company in such form and at such time
as the Company shall require.  If a deceased Employee fails to designate a
beneficiary, or if the Designated Beneficiary does not survive the Employee, any
rights that would have been exercisable by the Employee and any benefits
distributable to the Employee shall be exercised by or distributed to the legal
representative of the estate of the Employee.  If a deceased Employee designates
a beneficiary and the Designated Beneficiary survives the Employee but dies
before the Designated Beneficiary’s exercise of all rights under this Award
Agreement or before the complete distribution of benefits to the Designated
Beneficiary under this Award Agreement, then any rights that would have been
exercisable by the Designated Beneficiary shall be exercised by the legal
representative of the estate of the Designated Beneficiary, and any benefits
distributable to the Designated Beneficiary shall be distributed to the legal
representative of the estate of the Designated Beneficiary.


11.            No Violation of Law.  Notwithstanding any other provision of this
Award Agreement, Employee agrees that BNSF shall not be obligated to deliver any
shares of Stock or make any cash payment, if counsel to BNSF determines such
exercise, delivery or payment would violate any law or regulation of any
governmental authority or agreement between BNSF and any national securities
exchange upon which the Stock is listed.


12.            Conflicts.  In the event of a conflict between the terms of this
Award Agreementand the Plan or a resolution of the Committee, the Plan or the
resolution shall be the controlling document.


13.            Administration.  Any interpretation of thisAward Agreement by the
Committee or its delegate and any decision made by the Committee or its delegate
with respect to thisAward Agreement shall befinal and binding on all persons.


14.            Amendment.  ThisAward Agreement may be amended in accordance with
the provisions of the Plan, and may otherwise be amended by written agreement of
the Employee and the Company without the consent of any other person.


15.            Terms.  Except as otherwise provided in thisAward Agreement, and
except where the context clearly implies or indicates the contrary, a word,
term, or phrase defined in the Plan shall have the same meaning in thisAward
Agreement.


Anything herein contained to the contrary notwithstanding, this Award
Agreementshall cease to be of any force or effect unless executed by the
Employee and delivered to the Secretary of BNSF by_____________.


IN WITNESS WHEREOF, the parties hereto have executed this Award Agreementas of
the day and year first above written.




BURLINGTON NORTHERN
SANTA FE CORPORATION


 

